Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 13 is amended as follows: 
13.    The method of forming an air delivery conduit according to claim 11, further comprising the step of enclosing a substrate in the tubular conduit to provide crush- resistance to the conduit.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Lewis (US 4,478,661), Fu et al. (WO 2011/017763), and Ferrand (US 2005/0069666) represent the closest prior art to the claimed invention. 
Lewis discloses a method of forming an air delivery conduit, comprising applying a sealing layer to at least first and second fabric pieces and stitching/welding the first and second fabric pieces together to form a conduit (Abstract).  However, Lewis’s conduit is a collapsible conduit, and does not disclose nor render obvious the step of 
Fu disclose an air delivery conduit (Fig. 146-2-3) having a fabric outer layer 1047 and a sealing inner layer 1048 (paragraph [00294]), but do not disclose the steps of applying the sealing layer onto each of first and second fabric pieces, thermoforming the first and second pieces into a curved shape, and welding or stitching the first and second pieces together.
Ferrand teaches that it is known, in general, to use thermoforming to form a single textile piece into a tubular sheath (paragraph [0006],[0035]), but does not disclose the particular claimed method of applying a sealing membrane to at least first and second fabric pieces, thermoforming the at least first and second fabric pieces to have a curved shape, and welding or stitching the at least first and second thermoformed pieces to for a tubular conduit.  Thus, the prior art of record does not disclose, nor render obvious, the method of claim 11 or the air delivery conduit of claim 23, formed in the same claimed manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785